Citation Nr: 0800840	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-40 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to May 1, 2004 for 
the grant of an increased disability rating for service-
connected post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to May 1, 2004 for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1968 to March 1970.  

Service connection for PTSD was initially granted in a June 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri; a 30 
percent disability rating was assigned.  The RO in Wichita, 
Kansas currently has jurisdiction over the veteran's appeal.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2004 Decision Review Officer 
(DRO) decision from the RO in Wichita, Kansas which assigned 
a temporary total evaluation for the veteran's service-
connected PTSD from January 28, 2004 until May 1, 2004; 
beginning May 1, 2004 the veteran's service-connected PTSD 
was increased to 70 percent disabling.  The October 2004 DRO 
decision also granted TDIU, assigning an effective date of 
May 1, 2004.  Notification of the DRO decision was mailed to 
the veteran via a letter from the RO dated October 29, 2004.  
The veteran initiated an appeal as to the effective date of 
the 70 percent rating and the grant of TDIU, requesting 
review by a decision review officer (DRO).  The DRO conducted 
a de novo review of the claims and confirmed the RO's 
findings in a July 2005 statement of the case (SOC).    

The veteran submitted his substantive appeal (VA Form 9) on 
October 31, 2005, two days past the time limit for doing so.  
See 38 C.F.R. § 20.302 (b) (2007).  The RO informed the 
veteran of his failure to file a timely Form 9 and his 
appellate options via a letter dated November 3, 2005.  The 
veteran submitted additional argument as to the timeliness of 
his appeal in December 2005; the RO responded in a letter 
dated December 20, 2005 that it had accepted the Form 9 as 
timely.  The case was subsequently certified to the Board.




FINDING OF FACT

The Board was notified by the RO that the veteran died in 
September 2007.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2008, while this case was pending before the 
Board, the Board received notification from the RO that the 
veteran had died in September 2007.  A copy of the death 
certificate has been associated with the veteran's VA claims 
folder.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the veteran 
and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

The Board finds that this case is one in which the law is 
dispositive and that these issues must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, for the reasons and bases expressed above, the 
appeal as to the issues of entitlement to an effective date 
prior to May 1, 2004 for the grant of an increased disability 
rating for PSTD and the grant of TDIU, are dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran, including the 
timeliness of the veteran's substantive appeal.  38 C.F.R. § 
20.1106 (2007).  
ORDER

The appeal is dismissed due to the death of the veteran.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


